UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22425 Nuveen Build America Bond Opportunity Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:12/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Build America Bond Opportunity Fund (NBD) December 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California – 17.5% (15.2% of Total Investments) $ 1,030 Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, No Opt. Call A+ $ 1,371,888 Subordinate Lien, Build America Federally Taxable Bond Series 2010S-1, 7.043%, 4/01/50 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build No Opt. Call A2 America Taxable Bond Series 2009G-2, 8.361%, 10/01/34 Hayward Unified School District, Alameda County, California, General Obligation Bonds, Build 8/20 at 100.00 AA– America Taxable Bonds, Series 2010B, 7.350%, 8/01/43 – AGM Insured (4) Los Angeles Community College District, Los Angeles County, California, General Obligation No Opt. Call Aa1 Bonds, Tender Option Bond Trust TN027, 29.482%, 8/01/49 (IF) (4) Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple No Opt. Call A+ Capital Projects I, Build America Taxable Bond Series 2010B, 7.618%, 8/01/40 Los Angeles Department of Water and Power, California, Water System Revenue Bonds, Tender No Opt. Call AA Option Bond Trust T0003, 29.624%, 7/01/42 (IF) (4) Oakland Redevelopment Agency, California, Subordinated Housing Set Aside Revenue Bonds, No Opt. Call A Federally Taxable Series 2011A-T, 7.500%, 9/01/19 San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, No Opt. Call AAA Build America Taxable Bonds Series 2010A, 5.911%, 4/01/48 San Francisco City and County, California, Certificates of Participation, 525 Golden Gate No Opt. Call AA– Avenue, San Francisco Public Utilities Commission Office Project, Tender Option Bond Trust B001, 28.877%, 11/01/41 (IF) Stanton Redevelopment Agency, California, Consolidated Project Tax Allocation Bonds, Series No Opt. Call A– 2011A, 7.000%, 12/01/19 The Regents of the University of California, Medical Center Pooled Revenue Bonds, Build No Opt. Call Aa2 America Taxable Bonds, Series 2010H, 6.548%, 5/15/48 Total California Colorado – 4.9% (4.2% of Total Investments) Colorado State Bridge Enterprise Revenue Bonds, Federally Taxable Build America Series 2010A, No Opt. Call AA 6.078%, 12/01/40 Regional Transportation District, Colorado, Sales Tax Revenue Bonds, FasTracks Project, Build No Opt. Call AA+ America Series 2010B, 5.844%, 11/01/50 Total Colorado Connecticut – 1.0% (0.9% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Federally Taxable – Issuer Subsidy – Recovery Zone Economic Development Bond Series 2010B, 12.500%, 4/01/39 District of Columbia – 0.6% (0.5% of Total Investments) District of Columbia, Income Tax Secured Revenue Bonds, Build America Taxable Bonds, Series No Opt. Call AAA 2009E, 5.591%, 12/01/34 (4) Georgia – 3.3% (2.8% of Total Investments) Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Build No Opt. Call A+ America Bonds Series 2010A, 6.637%, 4/01/57 Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project P Bonds, Refunding No Opt. Call A– Taxable Build America Bonds Series 2010A, 7.055%, 4/01/57 Total Georgia Illinois – 17.4% (15.1% of Total Investments) Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Federally Taxable Build No Opt. Call AA America Bonds, Series 2010B, 6.200%, 12/01/40 Chicago, Illinois, Wastewater Transmission Revenue Bonds, Build America Taxable Bond Series No Opt. Call Aa3 2010B, 6.900%, 1/01/40 (4) Chicago, Illinois, Water Revenue Bonds, Taxable Second Lien Series 2010B, 6.742%, 11/01/40 No Opt. Call AA– Cook County, Illinois, General Obligation Bonds, Build America Taxable Bonds, Series 2010D, No Opt. Call AA 6.229%, 11/15/34 Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 3/12 at 100.00 Baa3 2006A, 6.100%, 4/01/15 Illinois State, General Obligation Bonds, Build America Taxable Bonds, Series 2010-5, No Opt. Call A+ 7.350%, 7/01/35 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Build America Taxable Bonds, No Opt. Call AA– Senior Lien Series 2009A, 6.184%, 1/01/34 Northern Illinois Municipal Power Agency, Power Project Revenue Bonds, Prairie State Project, No Opt. Call A2 Build America Taxable Bond Series 2010A, 7.820%, 1/01/40 The Board of Trustee of Northern Illinois University, Auxiliary Facilities System Revenue 3/12 at 100.00 Aa3 Bonds Federally Taxable Build America Series 2010, 7.947%, 4/01/35 – AGM Insured Total Illinois Indiana – 2.0% (1.7% of Total Investments) Indianapolis Local Public Improvement Bond Bank, Indiana, Build America Taxable Bonds, Series No Opt. Call AA+ 2010B-2, 6.116%, 1/15/40 Kentucky – 2.4% (2.1% of Total Investments) Louisville and Jefferson County Metropolitan Sewer District, Kentucky, Sewer and Drainage No Opt. Call AA System Revenue Bonds, Build America Taxable Bonds Series 2010A, 6.250%, 5/15/43 Massachusetts – 3.2% (2.8% of Total Investments) Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Tender Option No Opt. Call AAA Bond Trust T0004, 25.090%, 6/01/40 (IF) (4) Michigan – 5.0% (4.3% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Build America 5/20 at 100.00 Aa2 Taxable Bond Series 2010B, 6.845%, 5/01/40 Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Build America Taxable Bond Series No Opt. Call AA+ 2010A, 6.720%, 1/01/41 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/22 at 100.00 BB+ Taxable Turbo Series 2006A, 7.309%, 6/01/34 Wayne County Building Authority, Michigan, General Obligation Bonds, Jail Facilities, 12/20 at 100.00 BBB+ Federally Taxable Recovery Zone Economic Development Series 2010, 10.000%, 12/01/40 Total Michigan Minnesota – 1.9% (1.7% of Total Investments) Western Minnesota Municipal Power Agency, Power Supply Revenue Bonds, Build America Taxable No Opt. Call A1 Bond Series 2010C, 6.770%, 1/01/46 Mississippi – 1.8% (1.6% of Total Investments) Mississippi State, General Obligation Bonds, Build America Taxable Bond Series 2010F, No Opt. Call AA 5.245%, 11/01/34 (4) Missouri – 3.0% (2.6% of Total Investments) Curators of the University of Missouri, System Facilities Revenue Bonds, Build America Taxable No Opt. Call AA+ Bonds, Series 2010, 5.792%, 11/01/41 Missouri Joint Municipal Electric Utility Commission, Prairie State Power Project Revenue No Opt. Call A3 Bond, Federally Taxable Build America Bonds – Direct Pay, Series 2010A, 7.897%, 1/01/42 Total Missouri Nevada – 2.6% (2.3% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Senior Lien Series 2009B, 6.881%, 7/01/42 7/19 at 100.00 Aa2 Clark County, Nevada, Airport System Revenue, Taxable Direct Payment Build America Bonds, No Opt. Call Aa2 Senior Series 2010C, 6.820%, 7/01/45 Washoe County, Nevada, Highway Revenue, Motor Vehicle Fuel Tax Bonds, Federally Taxable Direct No Opt. Call A+ Pay Build America Bonds, Series 2010E, 7.969%, 2/01/40 Total Nevada New Jersey – 5.8% (5.0% of Total Investments) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Build America No Opt. Call A+ Bonds Issuer Subsidy Program, Series 2010C, 5.754%, 12/15/28 New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2010A, No Opt. Call A+ 7.102%, 1/01/41 Rutgers State University, New Jersey, Revenue Bonds, Build America Taxable Bond Series 2010H, No Opt. Call AA 5.665%, 5/01/40 Total New Jersey New York – 13.4% (11.6% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Tender No Opt. Call AAA Option Bond Trust B004, 24.605%, 3/15/40 (IF) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Federally No Opt. Call A Taxable Issuer Subsidy Build America Bonds, Series 2010A, 6.668%, 11/15/39 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Build America Taxable Bonds, Fiscal 2011 Series AA, 5.440%, 6/15/43 (4) New York City Municipal Water Finance Authority, New York, Water and Sewer System No Opt. Call AA+ Revenue Bonds, Second Generation Resolution, Taxable Tender Option Bonds Trust T30001-2, 26.248%, 6/15/44 (IF) New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Build No Opt. Call AA– America Taxable Bond Fiscal 2011 Series 2010S-1B, 6.828%, 7/15/40 (4) New York City, New York, General Obligation Bonds, Federally Taxable Build America Bonds, 12/20 at 100.00 AA Series 2010-F1, 6.646%, 12/01/31 Total New York North Carolina – 1.0% (0.9% of Total Investments) North Carolina Turnpike Authority, Triangle Expressway System State Annual Appropriation 1/19 at 100.00 AA Revenue Bonds, Federally Taxable Issuer Subsidy Build America Bonds, Series 2009B, 6.700%, 1/01/39 Ohio – 3.5% (3.0% of Total Investments) American Municipal Power Inc., Ohio, Meldahl Hydroelectric Projects Revenue Bonds, Federally No Opt. Call A Taxable Build America Bonds, Series 2010B, 7.499%, 2/15/50 Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Build America 11/20 at 100.00 AA+ Taxable Bonds, Series 2010, 6.038%, 11/15/40 Total Ohio Pennsylvania – 4.3% (3.7% of Total Investments) Kiski Area School District, Westmoreland County, Pennsylvania, General Obligation Bonds, Build 9/20 at 100.00 Aa3 America Taxable Bond Series 2010, 6.626%, 9/01/35 – AGM Insured Pennsylvania State, General Obligation Bonds, Build America Taxable Bonds, Third Series 2010B, 7/20 at 100.00 Aa1 5.850%, 7/15/30 (4) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Build America Taxable Bonds, Series No Opt. Call Aa3 2010B, 5.511%, 12/01/45 Total Pennsylvania South Carolina – 8.2% (7.1% of Total Investments) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA– Federally Taxable Build America Tender Option Bond Trust T30002, 29.262%, 1/01/50 (IF) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA– Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 (UB) Total South Carolina Tennessee – 2.3% (2.0% of Total Investments) Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennessee, No Opt. Call Aa2 Tourism Tax Revenue Bonds, Build America Taxable Bonds, Subordinate Lien Series 2010B, 6.731%, 7/01/43 Texas – 7.2% (6.2% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Bonds, Build America 8/19 at 100.00 AAA Taxable Bonds, Series 2009B, 6.276%, 8/15/41 (4) Dallas Area Rapid Transit, Texas, Senior Lien Sales Tax Revenue Bonds, Build America Taxable No Opt. Call AA+ Bonds, Series 2009B, 5.999%, 12/01/44 Dallas Convention Center Hotel Development Corporation, Texas, Hotel Revenue Bonds, Build No Opt. Call A+ America Taxable Bonds, Series 09B, 7.088%, 1/01/42 Dallas Independent School District, Dallas County, Texas, General Obligation Bonds, School 2/21 at 100.00 AAA Building, Build America Taxable Bond Series 2010C, 6.450%, 2/15/35 (4) North Texas Tollway Authority, System Revenue Bonds, Subordinate Lien Taxable Revenue Bonds, 2/20 at 100.00 Baa3 Federally Taxable Build America Bonds, Series 2010-B2, 8.910%, 2/01/30 Total Texas Virginia – 1.2% (1.0% of Total Investments) Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/12 at 100.00 BB Refunding Senior Lien Series 2007A1, 6.706%, 6/01/46 Washington – 2.0% (1.7% of Total Investments) Washington State Convention Center Public Facilities District, Lodging Tax Revenue Bonds, No Opt. Call Aa3 Build America Taxable Bond Series 2010B, 6.790%, 7/01/40 Washington State Economic Development Finance Authority, Biomedical Research Properties Lease No Opt. Call AA+ Revenue Bonds, BuilAmerica Series 2010, 6.516%, 7/01/42 Total Washington $ 143,205 Total Investments (cost $142,452,068) – 115.5% Floating Rate Obligations – (4.5)% Other Assets Less Liabilities – (11.0)% (5) Net Assets Applicable to Common Shares – 100% $ 158,818,316 Investments in Derivatives at December 31, 2011: Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (6) Date (Depreciation) Barclays Bank PLC $ Receive 1-Month USD-LIBOR % Monthly 12/17/10 12/17/15 $ ) Morgan Stanley Receive 1-Month USD-LIBOR Monthly 12/17/10 12/17/13 ) Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 1/12/12 1/12/40 ) Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 1/27/12 1/27/40 ) Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 2/24/12 2/24/40 ) $ ) Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of December 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
